Citation Nr: 9906313	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected left patellofemoral knee pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  



REMAND

The veteran contends that his left knee disability is more 
disabling than as currently rated.  

The veteran was afforded a VA examination in January 1997.  
At that time, the he reported a history of having injured his 
left knee during basic training.  He related that he 
continued to experience pain on stair climbing and squatting 
and with weather changes.  He also noted occasional night 
pain.  An examination of the knee revealed no swelling, 
effusion or deformity.  He had no evidence of subluxation of 
the patella and had normal patellar tilt and normal 
quadriceps angle.  He also had negative joint line tenderness 
and parapatellar tenderness.  Range of motion of the knees 
was recorded as being from 0 to 125 degrees, bilaterally.  X-
ray studies of the left knee performed in conjunction with 
the examination were normal.  A diagnosis of patellofemoral 
knee pain was rendered.  

Subsequent to this VA examination, the RO granted service 
connection for left patellofemoral knee pain and assigned a 
noncompensable rating, effective on December 26, 1996.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the veteran's left knee disability is manifested by 
pain with use, weakened movement, excess fatigability, 
incoordination or any other functionally disabling symptoms.  
Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  In addition, any pertinent treatment records 
should be obtained for review.  

The Board also notes that it is possible for the veteran to 
be assigned separate ratings on the basis of knee functional 
limitation and recurrent subluxation and lateral instability.  

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
left knee disability as prescribed by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability since service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims file.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected left knee disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the left knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the left 
knee.  The examiner should also be 
requested to determine whether, and to 
what extent, the left knee exhibits 
weakened movement, excess fatigability, 
incoordination, recurrent subluxation or 
instability.  A complete rationale for 
any opinion expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the issue of entitlement to 
an increased rating for the service-
connected left knee disability to include 
consideration of the Court's holdings in 
DeLuca and Fenderson.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


